Case 2:17-cv-10129-CCC-CLW Document 211-1 Filed 12/23/19 Page 1 of 2 PageID: 9638



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY

                                                   )
   ALLERGAN SALES, LLC and                         )
   ALLERGAN, INC.,                                 )
                                                   )
                  Plaintiffs,                      )
                                                        Civil Action No. 2:17-cv-10129-WHW-CLW
          v.                                       )
                                                   )
   SANDOZ, INC., and ALCON                         )
   LABORATORIES, INC.,                             )
                                                   )
                  Defendants.                      )




               SUPPLEMENT TO INVALIDITY CONTENTIONS PURSUANT TO

                                          LOCAL P.R. 3.3

                                 ON BEHALF OF DEFENDANTS


         Defendants hereby supplement their March 16, 2018 invalidity contentions as follows:

         The specification describes only one formulation--Combigan. The Federal Circuit,
  however, stated that that formulation was merely “exemplary,” thus the claims cover other
  formulations in addition to the Combigan formulation. Allergan Sales, LLC v. Sandoz, Inc., 935
  F.3d 1370, 1372 (Fed. Cir. 2019). To the extent the asserted claims cover any formulation besides
  Combigan (or Defendants’ proposed generic version of Combigan), the specification does not
  disclose what those formulations are, how to make them, or that the inventors of the asserted claims
  possessed them. The asserted claims are thus invalid for lack of written description and/or
  enablement. See, e.g., AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d
  1285 (Fed. Cir. 2014).
Case 2:17-cv-10129-CCC-CLW Document 211-1 Filed 12/23/19 Page 2 of 2 PageID: 9639



  Dated: December 23, 2018         Respectfully submitted,

                                   HILL WALLACK LLP

                                   By: /s/ Eric Abraham
                                   Eric I. Abraham (eabraham@hillwallack.com)
                                   21 Roszel Road
                                   Princeton, NJ 08540
                                   (609) 924-0808 (telephone)

                                   KIRKLAND & ELLIS LLP

                                   Bryan Hales (pro hac vice)
                                   Illinois Bar No. 6243060
                                   bhales@kirkland.com
                                   Kyle M. Kantarek (pro hac vice)
                                   Illinois Bar No. 6320889
                                   kyle.kantarek@kirkland.com
                                   KIRKLAND & ELLIS LLP
                                   300 North LaSalle
                                   Chicago, IL 60654
                                   Telephone: (312) 862 2119
                                   Facsimile: (312) 862 2200

                                   Sean M. McEldowney (pro hac vice)
                                   smceldowney@kirkland.com
                                   KIRKLAND & ELLIS LLP
                                   655 Fifteenth Street, N.W.
                                   Washington, D.C. 20005 5793
                                   Telephone: (202) 879 5000
                                   Facsimile: (202) 879 5200

                                   ATTORNEYS FOR DEFENDANTS /
                                   COUNTER PLAINTIFFS




                                        2
